DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 09/09/2020. 
The status of the Claims is as follows:
Claims 35-47 have been cancelled;
Claims 1-34 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2020, 11/04/2020, 12/10/2020, 01/11/2021, 03/30/2021, 05/13/2021, 06/04/2021, 10/19/2021 were filed after the mailing date of the Application on 09/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-17, 19, 21-24, and 27-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancaster, III et al. (US 20160096646; Lancaster).

Claim 1 Lancaster discloses a method of controlling a load wrapping apparatus of the type configured to wrap a load (606) on a load support (604) with packaging material (620) dispensed from a packaging material dispenser (610) through relative rotation between the packaging material dispenser (610) and the load support (604), the method comprising: 
receiving first input data associated with a packaging material thickness; (par 18, 26, 210)
receiving second input data associated with a packaging material grade; (material strength/ICF par 119, 223, 227)
determining a wrap force parameter for use in wrapping the load using the first and second input data; (par 17-18, 21, 153, 172) and 
controlling a dispense rate of the packaging material dispenser during the relative rotation based on the determined wrap force parameter. (par 27-28, 31-32)

Regarding Claim 4 Lancaster discloses the invention as described above. Lancaster further discloses 
maintaining a mapping of load containment forces to corresponding wrap forces and numbers of layers of packaging material (par 18-21, 26-27 and 31-32) and 
receiving third input data associated with a load containment force requirement to be used when wrapping the load with packaging material, (par 20)
wherein determining the wrap force parameter includes accessing the mapping based upon the third input data to determine a corresponding wrap force parameter (par 19) and a corresponding layer parameter for the load containment force requirement, (par 21) and 
wherein controlling the dispense rate is further based on the determined corresponding layer parameter. (par 26)

Regarding Claim 5 Lancaster discloses the invention as described above. Lancaster further discloses 


Regarding Claim 6 Lancaster discloses the invention as described above. Lancaster further discloses 
 the layer parameter specifies an amount of overlap between successive revolutions, a carriage or elevator speed, a number of up and/or down passes of a carriage or elevator, or a number of relative revolutions. (par 125)

Regarding Claim 7 Lancaster discloses the invention as described above. Lancaster further discloses 
the mapping maps the corresponding wrap force and layer parameters for the load containment force requirement further based on the packaging material thickness and the packaging material grade. (par 20)

Regarding Claim 8 Lancaster discloses the invention as described above. Lancaster further discloses 
 determining the wrap force parameter is further based upon an incremental containment force, the method further comprising determining the incremental containment force from an incremental containment force function that varies across a range of packaging material thicknesses and a range of grades using the first and second input data. (par 25, 119)

Regarding Claim 9 Lancaster discloses the invention as described above. Lancaster further discloses 
 determining the wrap force parameter based on a factory profile. (par 127-128)

Claim 10 Lancaster discloses the invention as described above. Lancaster further discloses 
 receiving third input data selecting the factory profile from a set of predefined factory profiles, each profile in the set of predefined factory profiles including one or more wrap settings. (par 22-23)

Regarding Claim 11 Lancaster discloses the invention as described above. Lancaster further discloses 
  the set of predefined factory profiles includes a regular light profile, a regular heavy profile, an irregular light profile, an irregular heavy profile, a short normal profile and/or a short one layer inboard profile. (par 6, 11, 23, 29, 129, 139, 184, and 187)

Regarding Claim 12 Lancaster discloses a method of controlling a load wrapping apparatus of the type configured to wrap a load on a load support with packaging material dispensed from a packaging material dispenser through relative rotation between the packaging material dispenser and the load support, the method comprising: 
receiving first input data selecting from among a set of predefined factory profiles, each profile in the set of predefined factory profiles including one or more wrap settings; (par 22-23) and 
controlling a dispense rate of the packaging material dispenser during the relative rotation based on the first input data. (par 24-25)

Regarding Claim 13 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a regular light profile for light loads without sharp edges (normal par 128) and requiring no special features, wherein the regular light profile specifies a moderate wrap force parameter. (par 128, 139, 160-163)

Regarding Claim 14 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a regular heavy profile for heavier loads without sharp edges and requiring no special features, wherein the regular heavy profile specifies a high wrap force parameter.(par 128, 139, 160-163)

Regarding Claim 15 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes an irregular light profile for light loads and requiring no special features, wherein the irregular light profile specifies a low wrap force parameter. (par 128, 139, 160-163)

Regarding Claim 16 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes an irregular heavy profile for heavier loads with irregularities and requiring no special features, wherein the irregular heavy profile specifies a moderate wrap force parameter. (par 128, 139, 160-163)

Regarding Claim 17 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a sharp edge profile for severely inboard loads and/or very sharp loads and requiring no special features, wherein the regular light profile specifies a low wrap force parameter. (par 29, 184)

Regarding Claim 19 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a soft top profile for loads having top layers that are soft and or light, wherein the soft top profile specifies a moderate wrap force parameter and a special feature that reduces the wrap force parameter at the top of the load for one or more relative revolutions. (par 19, 128, 139, 160-163, 172)

Regarding Claim 21 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a short normal profile for short loads, wherein the short normal profile specifies a moderate wrap force parameter and a special feature that wraps packaging material around a bottom of the load. (par 129, 163, and 187)

Regarding Claim 22 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a short one layer profile for short loads requiring roping, wherein the short one layer profile specifies a special feature that wraps at a slow rate for a predetermined number of relative revolutions to enable an operator to hand rope around the load. (par 129, 163, and 187)

Regarding Claim 23 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a regular light profile, a regular heavy profile, an irregular light profile, an irregular heavy profile, a short normal profile and a short one layer inboard profile. (par 6, 11, 23, 29, 129, 139, 184, and 187)

Regarding Claim 24 Lancaster discloses an apparatus for wrapping a load with packaging material, the apparatus comprising: 
a packaging material dispenser (610) for dispensing packaging material (620) to the load (606); 
a rotational drive (694) configured to generate relative rotation between the packaging material dispenser (610) and the load (606) about a center of rotation (608); (par 54) and 
a controller (632) coupled to the packaging material dispenser and the rotational drive and configured to: 
receive first input data associated with a packaging material thickness; (par 18, 26, 210)

determine a wrap force parameter for use in wrapping the load using the first and second input data; (par 17-18, 21, 153, 172) and 
control a dispense rate of the packaging material dispenser during the relative rotation based on the determined wrap force parameter. (par 27-28, 31-32)

Regarding Claim 27 Lancaster discloses the invention as described above. Lancaster further discloses the controller (632) is further configured to maintain a mapping of load containment forces to corresponding wrap forces and numbers of layers of packaging material and receiving third input data associated with a load containment force requirement to be used when wrapping the load with packaging material, (par 20) 
wherein the controller (632) is configured to determine the wrap force parameter by accessing the mapping based upon the third input data to determine a corresponding wrap force parameter (par 19) and a corresponding layer parameter for the load containment force requirement, (par 26) and 
wherein the controller (632) is configured to control the dispense rate is further based on the determined corresponding layer parameter. (par 26)

Regarding Claim 28 Lancaster discloses the invention as described above. Lancaster further discloses the layer parameter specifies a minimum number of layers of packaging material to apply throughout a contiguous region of the load (606). (par 19)

Regarding Claim 29 Lancaster discloses the invention as described above. Lancaster further discloses the layer parameter specifies an amount of overlap between successive revolutions, a 

Regarding Claim 30 Lancaster discloses the invention as described above. Lancaster further discloses the mapping maps the corresponding wrap force and layer parameters for the load containment force requirement further based on the packaging material thickness and the packaging material grade. (par 20)

Regarding Claim 31 Lancaster discloses the invention as described above. Lancaster further discloses the controller (632) is configured to determine the wrap force parameter further based upon an incremental containment force, wherein the controller (632) is further configured to determine the incremental containment force from an incremental containment force function that varies across a range of packaging material thicknesses and a range of grades using the first and second input data. (par 25, 119)

Regarding Claim 32 Lancaster discloses the invention as described above. Lancaster further discloses the controller (632) is further configured to determine the wrap force parameter based on a factory profile. (par 127-128)

Regarding Claim 33 Lancaster discloses the invention as described above. Lancaster further discloses the controller (632) is further configured to receive third input data selecting the factory profile from a set of predefined factory profiles, each profile in the set of predefined factory profiles including one or more wrap settings and optionally one or more special wrapping features. (par 22-23)

Claim 34 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a regular light profile, a regular heavy profile, an irregular light profile, an irregular heavy profile, a short normal profile and/or a short one layer inboard profile. (par 6, 11, 23, 29, 129, 139, 184, and 187)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster (US 20160096646)

Regarding Claim 2 Lancaster discloses the invention as described above. Since Lancaster discloses receiving input data associated with a packaging material grade (material strength/ICF par 119, 223, 227), and it is known that packaging material is commercially available in different 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to provide a selecting step where the input data associated with packaging material grade is selected from among a plurality of predetermined grades, since it is known that packaging material is commercially available in different grades (material strengths). 

Regarding Claim 3 Lancaster discloses the invention as described above. The selecting grade step from among an ultra-grade, a premium grade, a standard grade and a low bid grade is also known. Where the Examiner understands that the classifications ultra-grade, premium grade, standard grade and low bid grade are characterizations of different levels of packaging material quality that are common terms used to identify levels of quality. Since Lancaster discloses receiving input data associated with a packaging material grade (material strength/ICF par 119, 223, 227), and it is known that packaging material is commercially available in different grades (material strengths), any packaging material grade data for input would be selected from a plurality of predetermined grade among variety of packaging materials commercially available. Further, the named classifications: ultra, premium, standard and low are common names used to distinguish packaging material quality. 

Regarding Claim 25 Lancaster discloses the invention as described above. Since Lancaster discloses a controller that receives input data associated with a packaging material grade (material strength/ICF par 119, 223, 227), and it is known that packaging material is commercially available in different grades (material strengths), any packaging material grade data for input would be selected from a plurality of predetermined grade among variety of packaging materials commercially available. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to provide a controller where the input data associated with packaging material grade is selected from among a plurality of predetermined grades, since it is known that packaging material is commercially available in different grades (material strengths). 

Regarding Claim 26 Lancaster discloses the invention as described above. Since it is known that packaging material is commercially available in different grades (material strengths) selecting the grade from among an ultra-grade, a premium grade, a standard grade and a low bid grade is also known. Where the Examiner understands that the classifications ultra-grade, premium grade, standard grade and low bid grade are characterizations of different levels of packaging material quality that are common terms used to identify levels of quality. Since Lancaster discloses a controller that receives input data associated with a packaging material grade (material strength/ICF par 119, 223, 227), and it is known that packaging material is commercially available in different grades (material strengths), any packaging material grade data for input would be selected from a plurality of predetermined grade among variety of packaging materials commercially available. Further, the named classifications: ultra, premium, standard and low are common names used to distinguish packaging material quality. 

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 18 the Prior Art does not disclose the set of predefined factory profiles includes an incomplete top layer profile for loads having incomplete top layers, wherein the incomplete top layer profile specifies a moderate wrap force parameter and a special feature that causes a rate of rotation to slow for a predetermined number of relative revolutions to allow an operator to hand rope around a top layer of the load.

Regarding Claim 20 the Prior Art does not disclose the set of predefined factory profiles includes a prewrapped double load profile for loads having two previously- wrapped and stacked loads, wherein the prewrapped double load profile specifies a special feature that raises a carriage to a center of a stack of two loads, pauses until a leading end of packaging material is attached, and wraps a predetermined number of layers of packaging material around the center of the stack.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Riemenschneider US 20170088301; Input data associated with packaging strength, quality, or performance par 61

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731